 



Exhibit 10.1
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment”) is made this
twenty-first day of December 2006, between NVR, INC., a Virginia corporation
(the “Company”) and DWIGHT C. SCHAR, (the “Executive”). References within this
Amendment to the Company refer to NVR and its subsidiaries and affiliates.
WHEREAS, the parties wish to amend that Employment Agreement entered into
between the Company and the Executive dated July 1, 2005 (“Employment
Agreement”); and
WHEREAS, Section 8.3 of the Employment Agreement states that amendments shall
only be effectuated pursuant to a written instrument signed by both parties to
the Employment Agreement;
WHEREAS, the Company and the Executive find it desirous to execute an Amendment,
whereby the Executive’s base salary and bonus opportunity for calendar year 2007
is $0.00.
ACCORDINGLY, for and in consideration of the foregoing and of the mutual
covenants and agreement set forth in this Amendment, the parties AGREE as
follows:

1.   Paragraph 1.1 of the Employment Agreement is hereby amended and restated in
its entirety as follows:       Employment by the Company. The Company hereby
employs the Executive, for itself and its affiliates, to render full-time
services to the Company. The Executive will serve in the capacity of Chairman of
the Board. The Executive will perform such duties as are imposed on the holder
of that office by the By-laws of the Company and such other duties as are
customarily performed by one holding such position in the same or similar
businesses or enterprises as those of the Company. The Executive will perform
such other related duties as may be assigned to him from time to time by the
Company’s Board of Directors. The Executive will devote his time and

 



--------------------------------------------------------------------------------



 



    attention to the performance of such duties and to the promotion of the
business and interests of the Company. This provision, however, will not prevent
the Executive from engaging in other activities, including investing his funds
and assets in any form or manner, so long as such investments and other
activities do not interfere with the performance of his full-time duties for the
Company, and subject to the limitations set forth in Section 7.1 of this
Agreement and the Company’s other policies and procedures.

2.   Paragraph 1.3 is hereby deleted in its entirety.   3.   Paragraph 3.1 of
the Employment Agreement is hereby amended and restated in its entirety as
follows:       As compensation for all services rendered pursuant to this
Agreement, the Company will pay to the Executive an annual base salary of ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) payable in equal monthly
installments of ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($125,000). For
calendar year 2007 only, (i) the Executive’s annual base salary is equal to
$0.00, and (ii) the Executive’s annual base salary for purposes of calculating
any payments due the Executive pursuant to Section 6 of the Agreement shall be
deemed to be $1,500,000, provided that the Company may make any adjustments to
the Executive’s 2007 base salary up to $1,500,000 to the extent necessary to
avoid unintended consequences under the Employee Retirement Income Security Act,
the Internal Revenue Code, the Company’s benefit plans or other similar laws and
arrangements. The Company’s Board of Directors in its sole discretion may
increase, but may not reduce, the Executive’s annual base salary.   4.   The
first sentence of Paragraph 3.2 of the Employment Agreement is hereby amended
and restated in its entirety as follows:       The Executive shall be eligible
to be paid a bonus annually in cash pursuant to the Company’s annual incentive
plan, as determined by the Compensation Committee of the Board of Directors, in
a maximum amount of 100% of the Executive’s annual base salary as then in
effect.   5.   Paragraph 3.5 of the Employment Agreement is hereby amended and
restated in it entirety as follows:

 



--------------------------------------------------------------------------------



 



    The Executive is required to continuously hold at all times NVR, Inc. common
stock with a value equal to the higher of (i) $12,000,000 and (ii) eight
(8) times the Executive’s base salary as then in effect, subject to adjustment
at any time by the Company’s Board of Directors upon thirty days notice.   6.  
Except as expressly provided herein, the terms and conditions of the Employment
Agreement shall remain in full force and effect and shall be binding on the
parties hereto.

     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Amendment, or have caused this Amendment to be duly executed and delivered in
their name and on their behalf, intending to be legally bound by its terms, as
of the day and year first above written.
NVR, INC.

                 
By:
  /s/ Robert M. Paul
 
      /s/ Dwight C. Schar
 
   
 
  ROBERT M. PAUL       DWIGHT C. SCHAR    

 